864 So. 2d 589 (2004)
Warren R. MARTIN, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 5D03-1322.
District Court of Appeal of Florida, Fifth District.
February 6, 2004.
James B. Gibson, Public Defender, and Thomas J. Lukashow, Assistant Attorney General, Daytona Beach, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Rebecca Roark Wall, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
We affirm. See Miller v. State, 861 So. 2d 1283 (Fla. 5th DCA 2004). As we did in Miller, we certify conflict with Espindola v. State, 855 So. 2d 1281 (Fla. 3d DCA 2003).
AFFIRMED; CONFLICT CERTIFIED.
SHARP, W., MONACO and TORPY, JJ., concur.